 



EXHIBIT 10.1



(HDI Logo) [g04834g04834e01.gif]
December 20, 2006
Ronald Rubin
7501 North Cypresshead Drive
Parkland, Florida 33067
Dear Ron:
This purpose of this letter is to memorialize our agreement relating to your
Income Continuation Protection as stated in your employment offer letter dated
October 21, 2005:
Income Continuation Protection:
In the event that your employment is terminated by Home Diagnostics at anytime
without “Cause” you shall be entitled to receive:

  I.   6 months salary continuation at your highest base salary during the past
12 months; and     II.   Health benefits for you and your family during the
salary continuation period.     III.   Accelerated vesting of all outstanding
stock options.

In the event that, during the 12-month period after a Change of Control of Home
Diagnostics, your employment is terminated by the Company or any successor
entity without “Cause”, or reassignment within the first three (3) years
following a Change of Control with Home Diagnostics or any successor entity to
an office 25 miles or more from your current office location, in addition to the
benefits listed above you shall also be entitled to receive accelerated vesting
of all outstanding stock options.
The income continuation benefits detailed above are subject to the limitation
that if you become employed full-time with equivalent benefits following
termination, all income continuation and medical benefits shall cease. However,
should the new salary be less than your most recent salary at HDI, HDI will pay
the difference between salaries through the end of the 6 month salary
continuation period.
For purposes of this letter:
“Change of Control” shall mean: (i) any ‘person’ (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the ‘beneficial
owner’ (as defined in Rule 13(d) under the Exchange Act, directly or indirectly,
of securities representing fifty percent (50%) or more of the combined voting
power of the then outstanding securities, (ii) a merger, consolidation, share
exchange, business combination, joint venture or similar transaction, as a
result of which the stockholders of the Company prior to such transaction hold
less than fifty percent (50%) of the combined voting power of the then
outstanding securities after giving effect to such transaction, (iii) any sale,
lease, exchange, transfer or other disposition of all or substantially all of
the assets of Company, or (iv) where the Company has filed a Current Report on
Form 8 -K reporting under current Item 5.01 (or other Item if subsequently
renumbered or subsequent Item) that a change of control of the Company has
occurred;
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 



(HDI Logo) [g04834g04834e01.gif]



“Cause” shall mean (1) the indictment of, or the bringing of formal charges
against you by a governmental authority for charges involving fraud,
embezzlement, dishonesty, violence or moral turpitude; (2) your commission of
any criminal act; (3) willful misconduct, gross negligence, gross malfeasance,
gross misfeasance, or gross misconduct by you in the performance of your job;
(4) actions by you which cause (company)’s reputation or image to materially
suffer; (5) a breach by you of your Confidentiality and Non-Competition
agreement; and (6) other events or matters relating to your job performance or
conduct that would ordinarily cause an employer to seriously consider the
termination of an employee’s employment.
If you agree, please sign where indicated and return to Kim Zeltwanger,
Director, Human Resources.
Sincerely,
J. Richard Damron, Jr.
President/CEO
Agreed:
/s/ Ronald Rubin 
Ronald Rubin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 